Title: From Thomas Jefferson to Richard Gantt, 20 April 1805
From: Jefferson, Thomas
To: Gantt, Richard


                  
                     Washington Apr. 20. 05.
                  
                  Th: Jefferson presents his respects to Judge Gantt, and on behalf of James Oldham a former client of mr. Gantt, and now in the employ of Th: J. takes the liberty of asking whether he can give any information on the subject of Oldham’s claim against Jackson’s estate, or to whom Th: J. can address himself to obtain information which will be thankfully recieved.
               